Citation Nr: 1640916	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  08-07 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than October 27, 2006, for a 70 percent rating for major depressive disorder (MDD) with polysubstance abuse, to include whether there was clear and unmistakable error (CUE) in the August 2001 rating decision that granted a 50 percent rating for MDD effective in October 1999.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) from November 1, 1999 to November 1, 2000.

3.  Entitlement to an effective date earlier than August 23, 2008, for the grant of a TDIU rating.

4.  Entitlement to a rating in excess of 70 percent for MDD with polysubstance abuse.



REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1995 to October 1999.  These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2007, July 2007, and February 2009 rating decisions of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).  The June 2007 rating decision denied the Veteran's claim for an earlier effective date for the 70 percent rating assigned for her service-connected MDD with polysubstance abuse and denied a TDIU rating from November 1, 1999 to November 1, 2000.  The July 2007 rating decision readjudicated the claim for an earlier effective date for the 70 percent rating assigned for MDD with polysubstance abuse.  The February 2009 rating decision denied a rating in excess of 70 percent for MDD with polysubstance abuse and granted a TDIU rating, effective August 23, 2008.  The Veteran relocated, and the Atlanta, Georgia RO now has jurisdiction of the claims.  

In May 2008, a hearing was held before a Decision Review Officer (DRO) at the RO to address the claims for an earlier effective date for the 70 percent rating assigned for MDD with polysubstance abuse and for a TDIU rating from November 1, 1999 to November 1, 2000.  In September 2009, a Travel Board hearing was held before the undersigned regarding the same issues.  Transcripts of both hearings are associated with the Veteran's claims file.  Regarding the other two claims (an increased rating for the service-connected MDD with polysubstance abuse and an earlier effective date for an award of TDIU), the Veteran has not been afforded a DRO hearing or a hearing before the Board in the matters.  In her July 2009 VA Form 9 (substantive appeal) perfecting her appeal in these two matters, she indicated that she did not want a hearing on these matters.  And at the September 2009 Travel Board hearing, her representative confirmed on the record that the only issues to be addressed at the hearing were the claims for an earlier effective date for the grant of a 70 percent rating for MDD with polysubstance abuse and entitlement to a TDIU rating from November 1, 1999 to November 1, 2000.

The Veteran had perfected an appeal of a denial of service connection for a low back disability (see December 2008 VA Form 9, substantive appeal), but in a statement received in February 2009, her representative indicated that she was withdrawing her appeal in this matter.  Thus, it is no longer before the Board.

In June 2012, the Board remanded the case to the RO for additional evidentiary and due process development.  The case was thereafter returned to the Board in April 2013.  The Board notes that just before it received the case, the Atlanta RO sent the Veteran a letter in April 2013, informing her that she had been scheduled for a videoconference hearing before a Veterans Law Judge in May 2013.  Shortly thereafter, this notice letter was returned to the RO as undeliverable due to insufficient address.  However, it is not clear from the record why the RO scheduled the Veteran for the hearing, particularly as she has already appeared at a Board hearing concerning the matters on appeal; it can only be surmised that the letter was issued in error.  Thus, the Board will proceed with consideration of the appeal.  

The Board has re-characterized the issue pertaining to an earlier effective date for a 70 percent rating for MDD with polysubstance abuse to incorporate the inextricably intertwined issue of whether there was CUE in the August 2001 RO rating decision that granted a 50 percent rating for MDD effective in October 1999.  As was noted in its June 2012 remand, the Board had determined in a December 2006 decision that there was no CUE in a June 2000 RO rating decision in not assigning a 70 percent rating for MDD, and had referred to the RO the matter of CUE in subsequent rating decisions that denied entitlement to a 70 percent rating for depression.  A review of the record shows that the only subsequent rating decision to which such a pronouncement could possibly apply is the August 2001 rating decision.  In its December 2006 decision, the Board cited to the August 2001 rating decision (because such rating decision "corrected" the June 2000 rating decision by assigning a 50 percent rating for the disability), but it also emphasized that it was not deciding whether CUE was present in the August 2001 rating decision because the matter was not properly on appeal.  (Indeed, in its decision the Board did not consider the medical evidence that had been added to the claims file after the June 2000 rating decision, which was then considered in the August 2001 rating decision).  It is observed that in conjunction with the claim for an earlier effective date for a 70 percent rating for MDD with polysubstance abuse, the RO has considered the matter of CUE in the August 2001 rating decision (see statement of the case (SOC)issued in February 2008 and the supplemental SOC (SSOC) issued in October 2008).  Thus, and because they are inextricably intertwined (i.e., a favorable decision on the CUE matter will materially affect the outcome of the earlier effective date matter), the two issues will continue to be addressed together.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regarding the claim for a TDIU rating for the period from November 1, 1999 to November 1, 2000, the case was remanded by the Board in June 2012, in part to obtain evidence regarding the Veteran's employment history for the period from November 1, 1999 to November 1, 2000.  Subsequently, she requested the Social Security Administration (SSA) to send documentation of her earnings in 2000 to the RO, and in November 2012 the Milwaukee RO received records from the SSA.  However, because the Veteran had relocated from the Milwaukee RO's jurisdiction to the Atlanta RO's jurisdiction, the SSA records were not forwarded to the Atlanta RO in time to be considered before the issuance of a SSOC in December 2012.  Once the Atlanta RO received the SSA records in January 2013, it did not reconsider the claims on appeal before it transferred the entire record to the Board for appellate review.  Notably, in December 2012 the Veteran submitted a statement to the Atlanta RO, in response to the SSOC it had issued; but there appears to have been a delay before this statement (and perhaps the SSA evidence) was associated with the physical (paper) claims files because the RO did not respond to it.  In her statement, the Veteran noted that the SSA sent evidence that was not considered by the RO and expressed her strong desire that such evidence be considered before the Board reviewed it.  (She specifically stated her desire that the Milwaukee RO handle her appeal, because she felt that the Milwaukee RO and her representative located in Milwaukee were familiar with her claims and because she (mistakenly) believed that she had no representative in Atlanta.  However, the Atlanta RO in issuing the SSOC has familiarized itself with her claims, and her accredited representative, Disabled American Veterans (DAV), has local representatives located there to assist her in her claims.)  

The Board has reviewed a June 2016 statement in the record wherein the Veteran's representative (i.e., a national representative from DAV, located in Washington, D.C.) acknowledged the receipt of SSA records and waived the right to have such additional evidence referred to the RO for initial review.  However, in its waiver the representative indicated that the Veteran had submitted the SSA evidence, which is inaccurate, as the records came directly from the SSA and were not personally reviewed by the Veteran (i.e., she does not know exactly what they reflect).  Moreover, the representative did not acknowledge, or appear to have reviewed, the Veteran's December 2012 statement expressing her desire for the RO to review the records that were sent from the SSA.  Under such circumstances, and to avoid any potential prejudice to the Veteran, the Board finds that the entire record should be remanded to the RO for its consideration of the additional evidence in the first instance; if the RO's review remains unfavorable to the Veteran, she will have opportunity to submit further evidence in support of the claims.  
Regarding the claims for a higher rating for MDD with polysubstance abuse and for an earlier effective date for the grant of a TDIU rating, such claims were declared by the Board (in the June 2012 remand) to be inextricably intertwined with the appeal seeking a TDIU rating from November 1, 1999 to November 1, 2000, and therefore consideration of the two claims must be deferred pending resolution of the TDIU rating claim.  Further, the most recent VA mental health treatment records associated with the claims file are several years old.  Therefore, updated records should be added to the file, and upon reviewing them the RO should determine whether a VA examination is in order.  

Regarding the claim for an effective date earlier than October 27, 2006 for the increased (70 percent) rating for MDD with polysubstance abuse, the Board remanded the case to the RO for their explanation of assignment of the effective date.  The SSOC issued in December 2012 did not include an explanation for the effective date assigned, except to note that October 27, 2006 was the date of receipt of the original claim.  However, as noted in the Board remand, the date of October 27, 2006 was indicated in the introduction to the February 2007 rating decision, which granted the rating increase to 70 percent, to be the date that the Veteran filed a claim for an increased evaluation.  In the SOC issued in February 2008, the RO indicated that October 27, 2006 was the date of receipt of a claim for secondary service connection (i.e., polysubstance abuse).  The SSOC in October 2008 also noted that October 27, 2006 represented the date of receipt of a claim for secondary service connection.  In any case, it is not clear whether the RO considers the currently assigned effective date of October 27, 2006 to be the date of receipt of an original claim, or the date of receipt of a claim for an increased rating.  The Board's June 2012 remand pointed out that such distinction has implications whether the law applied pertains to effective dates for original claims or to claims for increased ratings.  Under 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2), an effective date of an award of increased compensation may potentially be up to one year prior to the date of receipt of the claim, if it is factually ascertainable that an increase in disability has occurred.  If the RO assigned October 27, 2006 as the effective date because it is the date of receipt of the claim for an increased evaluation (as noted in the rating decision of February 2007 which awarded the increased rating), it does not appear the RO considered whether there was any documentary evidence in the year prior showing an increase in severity.  

As noted in the introduction, the claim for an earlier effective date for the increased (70 percent) rating for MDD with polysubstance abuse necessarily includes the inextricably intertwined matter of whether there was CUE in the August 2001 rating decision that granted a 50 percent, and no higher, rating for the MDD.  Therefore, any explanation of the RO's rationale for assigning an effective date of October 27, 2006 for the 70 percent rating for MDD with polysubstance abuse must include consideration of the CUE matter.  

Accordingly, the case is REMANDED for the following :

1.  The AOJ should obtain, for association with the claims file, all updated (to the present) VA records of mental health treatment of the Veteran (to include from both the Chicago and Atlanta area facilities), which have not already been associated with the file.  

2.  Thereafter, the AOJ should review the additional records received, and determine a contemporaneous examination of the Veteran to ascertain the current nature and severity of her service-connected major depressive disorder with polysubstance abuse is necessary.  If so, the AOJ should arrange for such examination, and the report of the completed examination should be associated with the Veteran's claims file.   

3.  Thereafter, the AOJ should review the record and readjudicate the claims.  If the benefits sought remain denied, the AOJ should issue an appropriate SSOC, which specifically (a) includes an explanation clarifying the basis, and the legal criteria relied upon, for the assignment of October 27, 2006 as the effective date for the 70 percent rating for major depressive disorder with polysubstance abuse, and (b) addresses the matter of whether there was CUE in the August 2001 rating decision that granted a 50 percent, and no higher, rating for the major depressive disorder.  The AOJ should then afford the Veteran and her representative opportunity to respond and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).  

